COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Garrett Dewayne Washington v. The State of Texas

Appellate case number:    01-13-01038-CR

Trial court case number: 1186821

Trial court:              262nd District Court of Harris County

       The court reporter filed a record of an abatement hearing held April 17, 2015. The trial
court was unable to locate appellant as of that date and made a finding that appellant has
abandoned his pro se appeal.
        Pursuant to the Texas Rules of Appellate Procedure, we may consider an appeal in
criminal cases without briefs as justice may require. Tex. R. App. P. 38.8(b)(4). We reinstate
this appeal and will consider the appeal without briefs, based on the records previously filed by
the reporter and clerk. Id. This case is now at issue and may be set for submission at any time.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: May 21, 2015